                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                     Case No. 4:19-cr-20231
vs.                                                Honorable Matthew F. Leitman

ANDREW J. TRAMBLE,

                    Defendant.



                   PRELIMINARY ORDER OF FORFEITURE


        Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure and based

upon Defendant Andrew J. Tramble’s Rule 11 Plea Agreement and guilty plea to

Count One (18 U.S.C. § 922(g)(1)), the Government’s Unopposed Application for

Entry of Preliminary Order of Forfeiture, and the information in the record, IT IS

HEREBY ORDERED AND ADJUDGED THAT:

        The following property, which was involved in or used in Defendant’s

violation of 18 U.S.C. § 922(g)(1) (hereinafter “Subject Property”), IS HEREBY

FORFEITED to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c) for disposition in accordance with the law:

       Smith & Wesson .40 caliber semiautomatic pistol, model SD40 VE, serial

        number: FZR5519,


                                         1
and any right, title or interest of Defendant, and any right, title or interest that his

heirs, successors or assigns have or may have in the Subject Property IS HEREBY

AND FOREVER EXTINGUISHED.

   1. Upon entry of this Preliminary Order of Forfeiture, the United States

      Attorney General or his designee is authorized to commence any applicable

      proceeding to comply with the statutes governing third party rights,

      including giving notice of this Order.

   2. Upon entry of this Preliminary Order of Forfeiture and pursuant to 21 U.S.C.

      § 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure, and other

      applicable rules, the United States shall publish on www.forfeiture.gov,

      notice of this Preliminary Order of Forfeiture and of its intent to dispose of

      the Subject Property. The United States may also, to the extent practicable,

      provide direct written notice to any person or entity known to have an

      alleged interest in the Subject Property. The aforementioned notice shall

      direct that any person, other than the Defendant, asserting a legal interest in

      the Subject Property must file a petition with the Court within sixty (60)

      days of the first date of publication of notice or within thirty (30) days of

      receipt of actual notice, whichever is earlier. The petition shall be for a

      hearing before the Court alone, without a jury and in accordance with 21

      U.S.C. § 853(n), to adjudicate the validity of the petitioner’s alleged interest


                                            2
   in the Subject Property. Any petition filed by a third party asserting an

   interest in the Subject Property must be signed by the petitioner under

   penalty of perjury and must set forth the nature and extent of the petitioner’s

   alleged right, title or interest in the Subject Property, the time and

   circumstances of the petitioner’s acquisition of the right, title or interest in

   the Subject Property, any additional facts supporting the petitioner’s claim,

   and the relief sought.

3. After the disposition of any motion filed under Federal Rule of Criminal

   Procedure 32.2(c)(1)(A) and before a hearing on any ancillary petition, the

   United States may conduct discovery in accordance with the Federal Rules

   of Civil Procedure upon a showing that such discovery is necessary or

   desirable to resolve factual issues.

4. Pursuant to Defendant’s Rule 11 Plea Agreement and together with Federal

   Rule of Criminal Procedure 32.2(b)(4)(A), this Preliminary Order of

   Forfeiture shall become final as to Defendant at sentencing and forfeiture of

   the Subject Property shall be made a part of Defendant’s sentence in this

   case and included in the Judgment. If no third party files a timely petition

   before the expiration of the period provided in 21 U.S.C. § 853(n)(2), then

   this Preliminary Order of Forfeiture shall become the Final Order of

   Forfeiture, as provided by Federal Rule of Criminal Procedure 32.2(c)(2).


                                          3
   5. The United States shall have clear title to the Subject Property following the

      Court’s disposition of all third-party interests, or, if none, following the

      expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of

      third party petitions.

   6. The Court retains jurisdiction to enforce this Order, and to amend it as

      necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 24, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 24, 2019, by electronic means and/or
ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           4
